Case 5:20-cv-05172-TLB Document18 Filed 04/28/21 Page 1 of 2 PagelD #: 45

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
BRETT THOMAS CHENEVERT PLAINTIFF
V. CASE NO. 5:20-CV-5172-TLB

JEFF LUNSFORD, MARY SMITH,
BLUE WATER TRANSPORT, LLC,
and JOHN DOES 1-3 DEFENDANTS

ORDER OF DISMISSAL

On April 12, 2021, the Court issued an Opinion and Order to Show Cause (Doc.
17) to Plaintiff Brett Thomas Chenevert as why this case should not be dismissed for
failure to prosecute. The Order denied Plaintiff's request for a default judgment as to
separate Defendants Mary Smith and Blue Water Transport, LLC because Plaintiff has
failed to serve the remaining named Defendant, Jeff Lunsford. Since Plaintiffs time to
serve Mr. Lunsford has expired, the Court also directed Plaintiff to file a written response
by April 26, 2021, to show cause as to why this case should not be dismissed for failure
to prosecute.

That deadline has come and gone without any response from Plaintiff. The
Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the
ground that the plaintiff failed to prosecute or failed to comply with an order of the court.
Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that
the district court possesses the power to dismiss sua sponte under Rule 41 (b)). Pursuant
to Rule 41(b), a district court has the power to dismiss an action based on “the plaintiff's
failure to comply with any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir.
1986) (emphasis added).
Case 5:20-cv-05172-TLB Document18 Filed 04/28/21 Page 2 of 2 PagelD #: 46

Therefore, pursuant to Rule 41(b), this case should be and hereby is DISMISSED
WITHOUT PREJUDICE based on Plaintiff's failure to prosecute this case and his failure
to obey the order of the Court. Fed. R. Civ. P. 41(b). The Clerk of Court is DIRECTED
to terminate the Motion for Default oe (Doc. 16).

IT IS SO ORDERED on this g day of eye

  

JUM@THY LZ BROOKS
UNITED STATES DISTRICT JUDGE
